The opinion of the court was delivered by
Johnston, J.:
An attachment was issued by the district court of Kingman county for I. G. Conkling, requiring him to appear before the court to answer a charge of contempt; and on December 26, 1891, he was adjudged guilty of contempt in obstructing a receiver of the court, and was sentenced to pay a fine of $50 and stand committed until it was-paid. Motions for a new trial and to arrest the judgment of the court were made and overruled. Afterward, on December 29,1891,1. G. Conkling appeared in open court and paid the fine assessed against him. The statement was then made that he paid the fine under protest, and that he reserved the right to appeal and all rights that he might be entitled to in the premises. He has attempted to bring the case here on appeal.
It appears that the sentence of the law has been executed, and nothing is left for further controversy. By his own act, Conkling has satisfied and discharged the judgment entered against him. His protest and attempt to reserve the right of appeal are unavailing. The statute does not provide for nor *109contemplate an appeal from a discharged judgment. Neither payment nor protest was necessary to protect his rights. Under the statute, the judgment of conviction which was entered against him would have been stayed by the mere taking of an appeal, without any order of the court, or the giving of a bond. (Gen. Stat. 1889, ¶5349.) The appeal will be dismissed.
All the Justices concurring.